UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7167



SHONDELL M. FLETCHER,

                                              Plaintiff - Appellant,

          versus


WOMEN’S   CORRECTIONAL   INSTITUTION;   SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS, Medical,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Falcon B. Hawkins, Senior District
Judge. (CA-02-1663-4-11-B)


Submitted:   December 19, 2002         Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shondell M. Fletcher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Shondell   M.   Fletcher   appeals        the   district   court’s    order

dismissing without prejudice her 42 U.S.C. § 1983 (2000) complaint.

The   district   court   referred   this    case      to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).               The magistrate judge

recommended that the complaint be dismissed without prejudice and

advised that failure to file specific written objections shall

constitute a waiver of a party’s right to further judicial review,

including appellate review.      The magistrate judge also noted that

“any written objections must specifically identify the portions of

the Report and Recommendation to which objections are made and the

basis for such objections.”      Despite this warning, Fletcher failed

to    note    specific    objections       to     the      magistrate     judge’s

recommendation.

      The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.                     Wright v.

Collins, 766 F.2d 841, 844-46 (4th Cir. 1985); see also Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982) (failure to file specific

objections to particular conclusions in magistrate judge’s report,

after being warned of consequences waives further review). Because

Fletcher was warned of the consequences of failing to file specific

objections and because she failed to specify the portions of the


                                     2
magistrate judge’s report to which she objected, we find that

Fletcher has waived appellate review.   Accordingly, we affirm the

judgment of the district court.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  3